UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

DARYL LOCKE,

Civil No. 3:19-cv-0499
Plaintiff
(Judge Mariani)
V.

JOHN WETZEL, et al.,

Defendants

ORDER

AND NOW, this 1 of December, 2019, in accordance with the Memorandum

issued this date, IT IS HEREBY ORDERED THAT:

1. The Clerk of Court is directed to amend the caption of this matter to reflect that the

 

correct spelling of Defendants Dribelbris and Jadlocks’ last names is Dreibelbis
and Jadlocki, respectively.

. Defendants’ motion to dismiss (Doc. 11) is DENIED WITHOUT PREJUDICE.

. Defendants may file, within thirty (30) days of the date of this Order, a renewed
motion to dismiss addressing whether Plaintiff has stated plausible claims for relief
under 42 U.S.C. § 1983 and the FCRA. If Defendants chose not to file a renewed
motion to dismiss, they must file their answer to Plaintiffs complaint (Doc. 1) within
thirty (30) days of the date of this Order.

. Plaintiffs motion for default judgment (Doc. 18) is DENIED as Defendants May 31,
2019 motion to dismiss was timely filed.

G 4 \ ener

Robert D. Mariani
United States District Judge

 
